PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




REINHART BOERNER VAN DEUREN P.C.2215 PERRYGREEN WAYROCKFORD IL ILLINOIS 61107



In re Application of 
Wiechers et al.
Application No. 15/159,964
Filed: 20 May 2016
For: METHOD AND APPARATUS FOR CAUSING OF UNLOCKING AND LOCKING OF AT LEAST ONE DOOR OF A VEHICLE FOR A DELIVERY	  		
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181 TO 
:	DESIGNATE A NEW GROUND
:	OF REJECTION                                                                       :
This is a decision on the petition under 37 CFR 1.181, filed February 7, 2022, requesting that the response included in the examiner’s answer of December 6, 2021 be designated as a new ground of rejection and to have prosecution reopened such that petitioners can adequately address the new ground of rejection. This petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is DISMISSED.

Background

A review of the record shows:

On March 30, 2021, a non-final Office action was mailed.
On June 30, 2021, a notice of appeal was filed with accompanying claim amendments to overcome previous 112b rejections.
On August 30, 2021, an appeal brief was filed.
On November 24, 2021, an advisory action was mailed indicating the claim amendments filed on June 30, 2021 would be entered as they overcame the previous 112b rejections.
On December 6, 2021, an examiner’s answer was mailed.
On February 7, 2022, the instant petition was filed.

Applicable Regulations, Rules and Statutes

MPEP 1207.03(III) states, in part:

[…] [T]he examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond) […] 


MPEP 1207.03(a)(II) states, in part:

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). […] 


Discussion and Analysis

In the instant petition filed on February 7, 2022, the petitioner presents the following subset of arguments:

(1) “[…] the Examiner has included a new ground of rejection […] In the rejections, the Examiner relies on Bradley as disclosing the element of “wherein the sensor of the vehicle is also used for other purposes than sensing delivery events.” In Bradley, the Examiner originally cited paragraphs [0008], [0010-11], [0036-37], and [0040-46] as disclosing, teaching or suggesting the quoted limitation […] In the Examiner’s Answer (see page 5), however, the Examiner now relies on the teachings found in Bradley’s paragraph [0059], which had not previously been cited.” (Petition, at 2)

(2) “Regarding the new ground of rejection, Petitioners have argued that Stumpert in view of Nakajima and Bradley does not disclose, teach, or suggest the limitations of “wherein the depositing of the shipment in a boot of the vehicle has been sensed by a sensor of the vehicle…and wherein the sensor of the vehicle is also used for other purposes than sensing delivery events” […] In support of the rejection, the Examiner relied on paragraphs [0008], [0010-11], [0036-37], and [0040-46] of Bradley regarding a sensory…In response to Examiner’s contentions, Petitioners have argued that the sensors identified by the Examiner are used only for sensing delivery events (and not for other purposes) and that the identified sensors do not have a reasonable expectation of success of being able to detect delivery of an object into the boot of a vehicle because they relate to the detection of passengers, which are not typically present in the boot of a vehicle. See Appeal Brief, pages 8-10. (Petition, at 3-4) In response to Petitioner’s arguments, the Examiner now cites to a new portion of the existing Bradley reference, namely an entirely new paragraph, to support a new articulation of the rejection. In particular, the Examiner now cites paragraph [0059] in conjunction with paragraph [0037]. See Examiner’s Answer, page 5. […] the Examiner now relies on cameras in the passenger compartment based on paragraph [0059] instead of just on the discussion of a camera in the trunk based on paragraph [0037]. Because this is the first time that Bradley’s paragraph [0059] has been invoked in this way, Petitioner’s have not had “a fair opportunity to react to the thrust of the rejection.” MPEP 1207.03(a).” (Petition, at 4)

Based on a thorough review of the prosecution history, the petitioner’s arguments are unpersuasive because examiner’s rebuttal response in the examiner’s answer of December 6, 2021 does not constitute a new grounds of rejection under the guidance from MPEP 1207.03(III) and MPEP 1207.03(a)(II).

Regarding argument (1), and when looking at the original rejection in the non-final Office action of March 30, 2021, the petitioner correctly points out that the specific limitation of “wherein the sensor of the vehicle is also used for other purposes than sensing delivery events” was addressed by [0010-11], [0036-37] and [0040-46] of Bradley. (Office action, at 7) However, this limitation was addressed in the examiner’s answer using the identical citations of Bradley in the exact manner done previously. (Examiner’s Answer, at 5) Contrary to petitioner’s statement in the instant petition, new paragraph [0059] of Bradley was not used in the examiner’s answer to further address the limitation in question and thereby cannot be considered a new ground of rejection.

As such, petitioner’s argument (1) is unpersuasive.

Regarding argument (2), it is clear from the record that Bradley was used to address the specific limitation of “wherein the sensor of the vehicle is also used for other purposes than sensing delivery events”. However, the preceding portion of the claim limitation (i.e., “wherein the depositing of the shipment in a boot of the vehicle has been sensed by a sensor of the vehicle…”) which is in question in argument (2) was not addressed with Bradley but instead addressed with the Nakajima reference. More specifically, the original rejection in the non-final Office action of March 30, 2021 shows that [0020], [0041], [0066-67] were cited from Nakajima to address the limitation in question. (Office action, at 6) 

The examiner did indicate [0059] of Bradley (Examiner’s Answer, at 5), however only did so in response to the specific arguments presented in the appeal brief of August 30, 2021. In addition, due to [0059] being cited in conjunction with the already cited [0037] of Bradley, the rebuttal provided by the examiner in the examiner’s answer does not constitute a new ground of rejection in accordance with MPEP 1207.03(III) (i.e., It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond) […]  (Emphasis added). 

The rebuttal was merely restating the rejection and providing further supportive explanation while the “basic thrust of the rejection” remained the same. As such, “the appellant has been given fair opportunity to react to the rejection” in accordance with MPEP 1207.03(a)(II).

As such, petitioner’s argument (2) is unpersuasive.


Summary

For the foregoing reasons, petitioner’s arguments have been found to be unpersuasive, and as such the rebuttal statements presented by the examiner in the examiner’s answer of December 6, 2021 does not constitute and will thereby not be designated as a new ground of rejection.

Accordingly, the petition filed under 37 CFR 1.181 is DISMISSED.

Any questions regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



/TARIQ R HAFIZ/______________________________
Tariq R. Hafiz
Director, Technology Center 3600
(571) 272-5350

/TH/ /WB/ 5/5/2022